Exhibit 10.58

 

[Sysco Letterhead]

May 1, 2012

Manuel A. Fernandez

[Address]

[Address]

Re:            Deferral of Restricted Stock Unit Award 

Dear Mr. Fernandez:

 

As you know, effective as of April 13, 2012, you were appointed Executive
Director of Sysco Corporation (“Sysco”) and became an employee of Sysco at that
time.  As a result, you are no longer eligible to participate in the Sysco
Corporation Board of Directors Stock Deferral Plan (the “Stock Deferral Plan”),
and you are no longer eligible to receive equity compensation pursuant to the
Sysco Corporation Non-Employee Directors Stock Plan.  However, in November 2011,
you elected to defer 100% of your annual share award as a non-employee director
of $160,000 into the Stock Deferral Plan. 

Under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
if a service provider makes a deferral election with respect to his calendar
year compensation, that deferral must remain in effect except in certain
circumstances not applicable to you. In order to avoid a violation of Section
409A of the Code and to correct the potential defect in the Stock Deferral Plan
that resulted from your becoming an employee of Sysco, Sysco has allowed you to
defer $160,000 of the restricted stock units granted to you as of April 13,
2012, valued at $29.44 (the closing price of Sysco common stock on April 12,
2012) per unit, into the Stock Deferral Plan, effective as of April 13, 2012,
with such amounts to be distributable to you in accordance with the terms of the
Stock Deferral Plan and your prior distribution elections.

This letter serves to acknowledge that you have deferred $160,000 of the
restricted stock units granted to you as of April 13, 2012 into the Stock
Deferral Plan, valued as set forth above, effective as of April 13, 2012, and
that such amounts are to be distributed to you in accordance with the terms of
the Stock Deferral Plan and your prior distribution elections.  Pursuant to
Section 5(a) of your restricted stock unit grant agreement, notwithstanding
anything in the 2007 Stock Incentive Plan or the grant agreement to the
contrary, payment to you of stock upon the vesting of a restricted stock unit
shall be delayed, to the extent required by Section 409A of the Code.  This
letter serves as your acknowledgement and agreement that although the $160,000
of restricted stock units that you have deferred will continue to vest in
accordance with the terms of the grant agreement, no stock will be issued to you
upon such vesting, but rather such stock will only be issued to you in
accordance with the terms of the Stock Deferral Plan.  Similarly, your dividend
equivalents related to the deferred restricted stock units shall be accumulated
and paid, in cash, pursuant to the terms of the Stock Deferral Plan, at the same
time that the stock that is subject to the deferred restricted stock units is
issued to you.  The Stock Deferral Plan is being concurrently amended to
accommodate the transactions referenced above.





--------------------------------------------------------------------------------

 

Manuel A. Fernandez

May 1, 2012

Page 2

Sincerely,

 

Sysco Corporation

 

 

By:

/s/ Russell T. Libby

 

Russell T. Libby

 

Senior Vice President, General Counsel

 

and Corporate Secretary

 

 

 

 

 

Acknowledged and Agreed:

 

__/s/ Manuel A. Fernandez___________________

Manuel A. Fernandez

                                    

 

 

 

 

 



 

--------------------------------------------------------------------------------